Holmes, J.,
dissenting. After reviewing the complaint filed by the plaintiffs in the case sub judice, I conclude that it contains claims which are separate and independent from R.C. Chapter 4117. Therefore, I respectfully dissent from today’s majority opinion.
In their complaint, the plaintiffs separately contended that the partial settlement agreement between the FOP and the county commissioners violated R.C. 325.17. Pursuant to R.C. 325.17, only the sheriff may fix the compensation of his employees. Since a resolution of this claim requires judicial interpretation of the language within R.C. 325.17, it is proper to allow the plaintiffs to file a declaratory judgment action to determine their rights under this provision in common pleas court.
Such result is consistent with other pronouncements of this court wherein we permitted declaratory judgment actions in controversies grounded in R.C. Chapter 4117 claims. See Ohio Historical Society v. State Emp. Relations Bd. (1990), 48 Ohio St. 3d 45, 549 N.E. 2d 157 (this court permitted a plaintiff who was initially found to be a public employer by SERB to process his declaratory judgment action seeking review of SERB’S determination; although the propriety of the declaratory judgment was not appealed to this court, both the majority and dissent recognized the action could be maintained in the trial court pursuant to R.C. Chapter 2721); Kettering v. State Emp. Relations Bd. (1986), 26 Ohio St. 3d 50, 26 OBR 42, 496 N.E. 2d 983 (declaratory judgment action to determine constitutionality of R.C. 4117.01 [F][2]); Local 4501 v. Ohio State Univ. (1986), 24 Ohio St. 3d 191, 24 OBR 420, 494 N.E. 2d 1082 (plaintiff sought judicial declaration that Ohio State University had illegally entered into contracts for the provision of custodial services by independent contractors pursuant to R.C. Chapter 4117). Today’s majority, however, overlooks its approval of *173such procedure and incorrectly concludes that since plaintiffs’ R.C. 325.17 claim arises from and is dependent on the rights created by R.C. Chapter 4117, the remedies provided in that chapter are exclusive.
Since I believe that the plaintiffs’ R.C. 325.17 claim was separate and independent from their R.C. Chapter 4117 claims, I agree with the court of appeals that the Court of Common Pleas of Franklin County had jurisdiction in the plaintiffs’ action for declaratory judgment. Accordingly, I must dissent from today’s majority opinion.